Exhibit 10.3

 
AMENDED AND RESTATED
TERM LOAN NOTE
 
 
 

$42,500,000     
December 31, 2011
       Fargo, North Dakota

 
 
FOR VALUE RECEIVED, the undersigned, Nedak Ethanol, LLC, a Nebraska limited
liability company (“Borrower”), hereby promises to pay to the order of AgCountry
Farm Credit Services, FLCA (together with any subsequent holder hereof,
“Lender”) or its successors and assigns, at Post Office Box 6020, 1900 44th
Street South, Fargo, North Dakota 58108, (a) on the Term Loan Maturity Date (as
defined in the Amended and Restated Master Credit Agreement between Borrower and
Lender dated as of December 31, 2011 and the First Supplement to the Amended and
Restated Master Credit Agreement  (Restructured Term Loan) between Borrower and
Lender dated the same date (as the same may be amended, restated, supplemented
or otherwise modified from time to time), collectively known as the “Credit
Agreement”), the principal sum of Forty Two Million Five Hundred Thousand and
No/100 Dollars ($42,500,000.00) or so much of the unpaid principal amount of the
Term Loan (as defined in the Credit Agreement) as has advanced by Lender to
Borrower pursuant to the Credit Agreement, and (b) on each date specified in the
Credit Agreement prior to the Term Loan Maturity Date, the principal amount of
the Term Loan payable to Lender on such date as specified therein, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the Closing Date on the unpaid principal amount thereof from time
to time outstanding, in like funds, at said office, at the rate or rates per
annum and payable on such dates as provided in the Credit Agreement. Borrower
also promises to pay Default Interest (as defined in the Credit Agreement), on
demand, on the terms and conditions set forth in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Lender.
 
All borrowings evidenced by this Term Loan Note and all payments and prepayments
of the principal hereof and the date thereof shall be recorded by Lender in its
internal records; provided, that the failure of Lender to make such a notation
or any error in such notation will not affect the obligations of Borrower to
make the payments of principal and interest in accordance with the terms of this
Term Loan Note and the Credit Agreement.  THIS NOTE RE-DOCUMENTS PRE-EXISTING
INDEBTEDNESS UNDER THE MASTER CREDIT AGREEMENT BETWEEN BORROWER AND FARM CREDIT
SERVICES OF GRAND FORKS, FLCA (PREDECESSOR BY MERGER TO LENDER) DATED FEBRUARY
14, 2007, AND THE CONSTRUCTION AND TERM LOAN NOTE IN THE ORIGINAL PRINCIPAL
AMOUNT OF $42,500,000, DATED FEBRUARY 14, 2007. THE PRINCIPAL AMOUNT OUTSTANDING
UNDER THIS NOTE HAS BEEN REDUCED BY PAYMENTS UNDER THE ORIGINAL CREDIT AGREEMENT
AND NOTES, AND AS OF THE DATE HEREOF IS $33,105,272.00. THIS NOTE SHALL NOT BE
CONSIDERED A REFINANCING OR NOVATION OF ANY SUCH PRIOR NOTE.


This Term Loan Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, all upon the terms and conditions therein specified.
 

 
 

--------------------------------------------------------------------------------

 

THIS TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
 
 

    NEDAK ETHANOL,  LLC          

 

  By:  /s/ Jerome Fagerland       Jerome Fagerland       President and General
Manager  